UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1532



CHARLENA SINGLETON,

                                               Plaintiff - Appellant,

          versus


AL CANNON, Sheriff, Charleston County,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-99-3636-2-18)


Submitted:   August 29, 2002              Decided:   September 4, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charlena Singleton, Appellant Pro Se. Bernard Eugene Ferrara, Jr.,
CHARLESTON COUNTY ATTORNEY’S OFFICE, North Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charlena Singleton appeals the district court’s orders denying

her motion to reopen her case and her motion for relief from

judgment pursuant to Fed. R. Civ. P. 60.     We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Singleton v. Cannon, No. CA-99-3636-2-18 (D.S.C. Apr.

24, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2